Citation Nr: 1748753	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss aggravated his tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).


Tinnitus

The Veteran has tinnitus, and VA has service connected his bilateral hearing loss, which it has rated as noncompensable.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, 38 C.F.R. § 3.310 provides that service connection is warranted if a service-connected disability caused or aggravated the claimed disability.  Thus, causation and aggravation serve as independent bases upon which VA may grant service connection.  

For aggravation, the VA examiner in November 2015 opined that "the worsening of tinnitus may be due to the conductive loss worsening [of the Veteran's bilateral hearing of] the last few years."  Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Indeed, whether the Veteran's in-service acoustic trauma (upon which VA service connected his bilateral hearing loss) caused his tinnitus (for which no VA medical opinion exists) or the hearing loss caused or aggravated the tinnitus, judicial economy dictates resolution.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  This point has been attained, so the Board finds the third prong of a secondary service connection claim is met.

As all three prongs of a secondary service connection claim are met, the Board will grant the claim.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


